Citation Nr: 0125075	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant had active service from August 1979 until 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied service connection for a cervical 
spine disorder.

The appellant was scheduled for a Travel Board Hearing that 
was to be conducted in San Juan, Puerto Rico on August 8, 
2000.  He did not appear for the hearing.  He did not file a 
timely request for its postponement, notwithstanding his 
having been advised that, if he did not appear for the 
hearing, his case would be processed as if the hearing 
request had been withdrawn.  His failure to appear for the 
scheduled Travel Board Hearing is construed as a formal 
withdrawal of his request for a hearing.  Therefore, this 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant does not have a cervical spine disorder 
related to his period of military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a cervical 
spine disorder have not been met.  38 U.S.C.A. § 1155; 38 
U.S.C. §§ 5102, 5103, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant appears to contend that he sustained injury to 
the cervical segment of his spine during an automobile 
accident during his active military service.  As discussed 
below, the claim for service connection for a cervical spine 
disorder is denied. 

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
the VA's duties with respect to the appellant's claim have 
been fulfilled.

The RO sent a letter to the veteran in July 2001 concerning 
the VCAA, to which the veteran did not respond.  The record 
does not contain any other statements suggesting the 
existence of pertinent evidence that has not been obtained by 
the RO.

The appellant has received treatment from the VAMC during the 
pendency of this appeal.  Records of these visits have been 
obtained.  Furthermore, the RO provided the appellant the 
opportunity to present testimony in support of his claim, 
although he did not appear for the scheduled hearing.  

Review of the appellant's service medical records indicates 
that the appellant was involved in an automobile accident 
during his military service.  However, although the records 
indicate injury to his lumbar spine and his left knee, the 
records do not indicate a cervical spine injury.  Nor is 
there anything of record to indicate this, or any other, in-
service injury led to his current claimed disability.

The post service medical records and reports also do not show 
the presence of a cervical spine disability.  These records 
include reports of VA examination in January 1991 and 
November 1996, and some VA treatment records.  

The RO has presented numerous letters, to include two 
Statements of the Case dated in July of 2001 and October 1997 
respectively, indicating the need for documentation that 
would bolster the appellant's claim.  The appellant has 
failed to reply to any, and all, such requests.  Likewise, 
the appellant failed to appear at the above-discussed RO 
hearing.  

As such, the record does not contain competent evidence that 
the appellant has a current cervical spine injury that 
occurred during the appellant's period of military service.

After considering all the evidence cords, the Board finds 
that the preponderance of evidence is against a conclusion 
that the appellant has a cervical spine disorder that has its 
etiology in the appellant's military service.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

The appellant's claim for service connection for a cervical 
spine injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

